Citation Nr: 1520452	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-43 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for bilateral hearing loss.

2.  Entitlement to a temporary total disability rating due to surgical or other treatment necessitating convalescence.

3.  Entitlement to service connection for left plantar fibroma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to July 1998.

This case comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Regrettably, further development is needed on both claims on appeal.

The Veteran filed a claim for increase for bilateral hearing loss in November 2008.  He was last examined by VA for his disability in January 2009, over six years ago.  Therefore, he should be afforded a new examination.

Prior to the examination, any outstanding medical records should be obtained.  The record indicates that the Veteran receives treatment at the Fayetteville VA Medical Center.  Thus, any treatment notes since November 2008 should be obtained.

The claim for a temporary total disability rating due to surgical or other treatment necessitating convalescence was denied because the surgery was for a nonservice-connected disability, that of a left plantar fibroma.  In his October 2009 notice of disagreement, the Veteran raised a claim for service connection for a left plantar fibroma.  He asserted that he had a lump in the left foot since service that remained undiagnosed until after discharge from service, at which time he was diagnosed with a plantar fibroma and underwent surgery on September 7, 2007.  The record shows that he underwent a prior resection two years earlier.  He asserted that the recurring plantar fibroma is part of his service-connected residuals of an injury to the left foot including the fifth toe.  As adjudication of the raised claim for service connection for a left plantar fibroma could affect the claim for a temporary total disability rating, the Board finds that the claims are inextricably intertwined and a decision on the temporary total disability rating claim at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board notes that a negative reply has been received from the office of Dr. T. H. regarding a request for the Veteran's treatment records pertaining to the left foot.  In that regard, the authorization form completed by the Veteran does not specify a first name.  However, private treatment notes of record show that the Veteran received treatment for the left foot from Dr. D. H.  As the records of such treatment may be pertinent to the claim, another attempt to obtain these records should be made.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining a new authorization form from the Veteran, request the Veteran's treatment records from Dr. D. H.  

2.  Obtain any VA treatment notes since November 2008.

3.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for an examination to ascertain the severity of his bilateral hearing loss.  The examiner should review the claims file and note that review in the report.  All necessary tests should be performed.  The examiner should discuss how the Veteran's bilateral hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment.  A rationale for all opinions should be provided.

4.  Following completion of the development requested in paragraphs 1 and 2, above, develop as necessary and adjudicate the claim of service connection for left plantar fibroma, to include as secondary to the service-connected residuals of an injury to the left foot including the fifth toe.  The Veteran and his representative should be provided appropriate notice of the decision, with appellate rights.  If a notice of disagreement is received, a statement of the case should be issued, along with directions on how to perfect the appeal to the Board.

5.  Readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board for appellate review of all issues which are perfected to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

